*350Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael J. Ferola filed a 42 U.S.C. § 1983 (2012) action asserting claims of denial of access to the courts and failure to protect. The district court accepted in part the magistrate judge’s recommendation and granted summary judgment to defendants on Ferola’s access to the courts claims. The surviving failure to protect claim against Defendant Fulton proceeded to trial and the jury ruled in Fulton’s favor. Ferola appeals the denial of relief on his claims. We have reviewed the record and find no reversible error. Accordingly, we affirm. Ferola v. Fulton, No. 9:13-cv-02413-RBH (D.S.C. Mar. 3, 2015 & Aug. 23, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED